IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BOROUGH OF ST. CLAIR AND JAMES           : No. 356 MAL 2015
LARISH, MICHAEL PETROZINO, TOM           :
BRENNAN, JOHN BURKE, VALERIA             :
DAVIS, WILLIAM DEMPSEY AND JOHN          : Petition for Allowance of Appeal from
HOUSEKNECHT, INDIVIDUALLY AND            : the Order of the Commonwealth Court
AS MEMBERS OF THE BOROUGH OF             :
ST. CLAIR COUNCIL,                       :
                                         :
                  Petitioners            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
BLYTHE TOWNSHIP AND FKV, LLC,            :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of October, 2015, the Petition for Allowance of Appeal

is DENIED.